EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since Applicant remarks filed 3 March 2022 states that claims 1-6 are cancelled, the claim status for claims 1-6 is considered to be cancelled.
Authorization for this examiner’s amendment was given in an interview with Christopher J. McDonald on 12 March 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
7. (currently amended) A centrifugal separator for separation of at least two components of a fluid mixture having different densities, the centrifugal separator comprising: 
a stationary frame; 

an inlet for supplying the fluid mixture to be separated to said separation space and at least one liquid outlet for discharging a separated liquid phase from said separation space; and 
a seal assembly arranged concentrically with the rotational axis at the inlet and/or at the at least one liquid outlet, the seal assembly comprising: 
a rotatable sealing member comprising a first sealing ring, said rotatable sealing member being arranged to be fitted onto a rotating member that rotates around an axis of rotation; 
a stationary sealing member comprising a second sealing ring, wherein said second sealing ring is axially aligned with said first sealing ring around the axis of rotation; and 
at least one sealing interface between said first and second sealing rings, wherein said at least one sealing interface extends substantially in parallel with a radial plane with respect to the axis of rotation, 
wherein a first zone is located radially inside and extends axially through said sealing rings and a second zone is arranged radially outside said sealing rings, 
wherein said first and second sealing rings are arranged so that a double contact seal having at least one chamber arranged at said radial plane is formed between the 
wherein the first zone of the seal assembly is in fluid communication with a first fluid connection of said separator and said second zone is in fluid communication with either a second BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 16/481,349Docket No.: 6515-0203PUS1 Reply to Office Action of January 26, 2022Page 3 of 8 fluid connection of said separator or a volume that is not in fluid communication with any process or service fluid of the separator, thereby forming a seal between said first and second zone, and 
wherein only the second sealing ring further comprises at least one fluid connection to said at least one chamber.
*  *  *

The above changes were made to correct antecedent basis issues.
The following is an examiner’s statement of reasons for allowance:
Upon consideration of Applicant remarks and claim amendments filed 3 March 2022, the arguments are persuasive and the rejection over Roedel in view of Fuse is withdrawn. Roedel does not disclose a chamber that is only in fluid communication with only the second sealing ring and arranged at said radial plane between the first zone and the second zone upon engagement between the first and second sealing rings. Modifying Roedel after Fuse would change the principle of operation of Roedel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774